DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Response to Arguments

Applicant's arguments filed 11/13/2020 have been fully considered and have been addressed as follows. 
Applicant argued on page 12-13 of the remarks:
for Independent Claim 1, 
“However, Jung does not teach "on the basis of a result of a test of retention properties of each memory cell."
……
Paragraph [0096] of Jung does not teach "on a result of a test of the data retention properties of each memory cell" in that Jung teaches, at best, considering metrics for groups of memory cells.”

[0184], the group table in each of the refresh profile tables 305a, 305b, 305c and 305d may include refresh sequence and grouping information prepared according to the data retention characteristics based on the corresponding operating temperature in a test performed during manufacturing process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al., US 20140029367, hereinafter JUNG, in view of GAERTNER et al., US 2014/0245108, hereinafter GAERTNER, in further view of Hadas et al. US 2010/0128524, hereafter Hadas.

As per claim 1, JUNG teaches A memory device having an error correction function, comprising: 
a memory element (Fig. 27, The memory cell array) including multiple memory cells;
a reconfiguration logic unit (FIG. 13, a refresh address sequencer 500b [0128] a refresh address sequencer 500b includes a control unit 510, a RAOU 520 and a buffer 530; Fig. 3, REFRESH ADDRESS GENERATOR & RA MUX; [0096]) configured to 
group input data which are input in a predetermined unit  according to data retention properties of each memory cell in which each of the input data will be stored or 
group storage data of a predetermined unit ([0096]; The memory cell rows may be grouped into the memory group Fig.29, MEMORY CELL ROWS) stored in the memory element according to data retention properties of each memory cell in which each of the storage data is stored (Fig.29, S610; Fig.9, [0117] grouping the memory cell rows into the memory groups based on the data retention characteristics, arranging the memory groups according to the data retention characteristics and refreshing the memory cell rows according to an order of the arranged memory groups.) and  
rearrange each of the input data or each of the storage data grouped by identical data retention properties (Fig.29, S620) and on a result of a test of the data retention properties of each memory cell; 
 ([0184], the group table in each of the refresh profile tables 305a, 305b, 305c and 305d may include refresh sequence and grouping information prepared according to the data retention characteristics based on the corresponding operating temperature in a test performed during manufacturing process.)

EXCEPT
an error correction encoder configured to apply an error correction encoding algorithm with a different intensity to the grouped input data in each group; and
an error correction decoder configured to apply an error correction decoding algorithm corresponding to an intensity applied by the error correction encoder to the grouped storage data in each group,
wherein a codeword produced for each group by the error correction encoder is matched with each of the input data and stored in the memory element, and
an error correction process is performed according to a result of a comparison between the codeword produced for each group by the error correction decoder and the codeword for each group stored in the memory element.

GAERTNER teaches
an error correction encoder (Fig.6,  ECC engine 282) configured to apply an error correction encoding algorithm with a different intensity (Fig.6,  ECC level 1-4) to the grouped input data in each group; and
wherein a codeword produced for each group by the error correction encoder is matched with each of the input data and stored in the memory element, and ([0042])

an error correction decoder configured to apply an error correction decoding algorithm corresponding to an intensity applied by the error correction encoder to the grouped storage data in each group ([0043] An ECC engine 282, which can act alone or be directed by the evaluation engine and model generator of FIG. 5, may be capable of encoding and decoding at least four different levels of ECC.)
an error correction process is performed according to a result of a comparison between the codeword produced for each group by the error correction decoder and the codeword for each group stored in the memory element. (Fig.8, predictive ECC management routine)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG to incorporate the teaching of GAERTNER apply different ECC level to different memory group accordingly in order to optimize memory cell and data storage array performance (GAERTNER, [0057])

JUNG-GAERTNER teaches all elements applied above EXCEPT
rearrange each of the input data or each of the storage data …… to be adjacent to each other
Hadas teaches
rearrange each of the input data or each of the storage data …… to be adjacent to each other…… 
(Hadas, [0036] the program pattern 200 can be arranged to minimize or reduce instances where a memory element with data level 1 (e.g., unprogrammed data state) is adjacent to a memory element programmed to data level 4 (e.g., the highest programmed data state in a 4-level memory element)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG-GAERTNER to incorporate the teaching of Hadas to rearrange ……data …… to be adjacent to each other…… in order to optimize memory cell and data storage array performance (GAERTNER, [0057])

As per claim 8, JUNG teaches An error correction encoding method for a memory device, comprising:
grouping input data which are input in a predetermined unit according to data retention properties of each memory cell in which each of the input data will be stored ([0096], The memory cell rows may be grouped into the memory group Fig.29, MEMORY CELL ROWS), through a reconfiguration logic unit (FIG. 13, a refresh address sequencer 500b [0128] a refresh address sequencer 500b includes a control unit 510, a RAOU 520 and a buffer 530; Fig. 3, REFRESH ADDRESS GENERATOR & RA MUX;)

wherein the memory element includes multiple memory cells (Fig. 27, The memory cell array), and
the reconfiguration logic unit rearranges each of the input data or each of the storage data having identical data retention properties (Fig.29, S620) and on a result of a test of the data retention properties of each memory cell.
([0184], the group table in each of the refresh profile tables 305a, 305b, 305c and 305d may include refresh sequence and grouping information prepared according to the data retention characteristics based on the corresponding operating temperature in a test performed during manufacturing process.)

EXCEPT
producing a codeword by applying an error correction encoding algorithm with a different intensity to the grouped input data in each group through an error correction encoder; and
matching the codeword produced for each group by the error correction encoder with the data and storing the codeword in a memory element,
GAERTNER teaches
producing a codeword by applying an error correction encoding algorithm with a different intensity (Fig.6,  ECC level 1-4) to the grouped input data in each group through an error correction encoder (Fig.6,  ECC engine 282); and
matching the codeword produced for each group by the error correction encoder with the data and storing the codeword in a memory element ([0042]),

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG to incorporate the teaching of GAERTNER apply different ECC level to different memory group accordingly in order to optimize memory cell and data storage array performance (GAERTNER, [0057])

JUNG-GAERTNER teaches all elements applied above EXCEPT
rearrange each of the input data or each of the storage data …… to be adjacent to each other
Hadas teaches
rearrange each of the input data or each of the storage data …… to be adjacent to each other…… 
(Hadas, [0036] the program pattern 200 can be arranged to minimize or reduce instances where a memory element with data level 1 (e.g., unprogrammed data state) is adjacent to a memory element programmed to data level 4 (e.g., the highest programmed data state in a 4-level memory element)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG-GAERTNER GAERTNER, [0057])

As per claim 11, JUNG teaches An error correction decoding method for a memory device, comprising:
regrouping storage data of a predetermined unit stored in a memory element according to data retention properties of each memory cell in which each of the storage data is stored ([0096]; The memory cell rows may be grouped into the memory group Fig.29, MEMORY CELL ROWS), through a reconfiguration  logic unit (FIG. 13, a refresh address sequencer 500b [0128] a refresh address sequencer 500b includes a control unit 510, a RAOU 520 and a buffer 530; Fig. 3, REFRESH ADDRESS GENERATOR & RA MUX, [0096]);
wherein the memory element includes multiple memory cells (Fig. 27, The memory cell array), and
the reconfiguration logic unit rearranges each of the input data or each of the storage data having identical data retention properties (Fig.29, S620) and on a result of a test of the data retention properties of each memory cell.
([0184], the group table in each of the refresh profile tables 305a, 305b, 305c and 305d may include refresh sequence and grouping information prepared according to the data retention characteristics based on the corresponding operating temperature in a test performed during manufacturing process.)

Except
producing a codeword by applying an error correction decoding algorithm corresponding to an intensity applied by an error correction encoder to the regrouped storage data in each group, through an error correction decoder;
comparing a codeword produced for each group with a codeword for each group matched with the storage data and stored in the memory element, through the error correction decoder; and
performing an error correction process through the error correction decoder according to a result of the comparison,
GAERTNER teaches
producing a codeword by applying an error correction decoding algorithm corresponding to an intensity applied by an error correction encoder to the regrouped storage data in each group, through an error correction decoder ([0043] decoding at least four different levels of ECC.);
comparing a codeword produced for each group with a codeword for each group matched with the storage data and stored in the memory element, through the error correction decoder ([0043] An ECC engine 282, which can act alone or be directed by the evaluation engine and model generator of FIG. 5, may be capable of encoding and decoding at least four different levels of ECC.); and
performing an error correction process through the error correction decoder according to a result of the comparison (Fig.8, predictive ECC management routine),

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG to incorporate the teaching of GAERTNER apply different ECC level to different memory group accordingly in order to optimize memory cell and data storage array performance (GAERTNER, [0057])

JUNG-GAERTNER teaches all elements applied above EXCEPT
rearrange each of the input data or each of the storage data …… to be adjacent to each other
Hadas teaches
rearrange each of the input data or each of the storage data …… to be adjacent to each other…… 
(Hadas, [0036] the program pattern 200 can be arranged to minimize or reduce instances where a memory element with data level 1 (e.g., unprogrammed data state) is adjacent to a memory element programmed to data level 4 (e.g., the highest programmed data state in a 4-level memory element)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified JUNG-GAERTNER to incorporate the teaching of Hadas to rearrange ……data …… to be adjacent GAERTNER, [0057])

As per claim 2, JUNG-GAERTNER teaches The memory device as applied above in Claim 1, GAERTNER further teaches
wherein the input data which are input in the predetermined unit are stored in a predetermined area ([0047], a particular logical and physical block address) of the memory element before being input into the reconfiguration logic unit, and the codeword produced for each group by the error correction encoder is matched with the predetermined area and then stored. (Fig.7, [0047] The read request 302 can correspond with the retrieval of user data from a particular logical and physical block address (LBA and PBA) as well as metadata and ECC code stored elsewhere to direct the host to the most recent version of the user data and ensure that the data is accurate.)

As per claim 3, JUNG-GAERTNER teaches The memory device as applied above in Claim 1, JUNG further teaches
wherein the reconfiguration logic unit includes multiple MUX circuits (Fig 27, RA MUX 240) arranged to change an address of each of the input data according to a selection signal (Fig.27, REF), and
the selection signal is configured to change an operation state of each of the multiple MUX circuits to arrange the predetermined unit of memory cells with retention properties in the same group to be adjacent to each other on the basis of the result of the test of the data retention properties of each memory cell, wherein the test occurs after the manufacture of the memory element.
 ([0096] The refresh row addresses may be generated in response to a refresh signal REF. The memory cell rows may be grouped into the memory groups based on the data retention characteristics of the plurality of memory cell rows.)

As per claim 4, JUNG-GAERTNER teaches The memory device as applied above in Claim 3, JUNG further teaches
wherein the selection signal is matched with each of the input data and stored in a predetermined area of the memory element. ([0096] The arrangement of the memory groups may be stored in a refresh sequence buffer The refresh row addresses may be generated in response to a refresh signal REF.)

As per claim 5, JUNG-GAERTNER teaches The memory devices applied above in Claim 1, GAERTNER further teaches
wherein the reconfiguration logic unit divides the input data into a first group having data retention properties which are equal to or smaller than a first threshold value and a second group having data retention properties which are greater than the first threshold value, (Fig.7, [0047] the ECC engine 282 can also evaluate and utilize user data reads to upgrade ECC levels for memory cells that have or have not been identified as deviating from predetermined resistance thresholds; [0052])

the error correction encoder applies the error correction encoding algorithm having a higher intensity to the input data in the first group than to the input data in the second group, and ([0045], memory cells closer to the identified cell may get a greater ECC level increase compared than cells distal to the deviated cell;  [0050], a low ECC level, such as a predicted checksum can be used for the reading and writing of data to a die of memory cells while a heightened ECC level, like Reed-Solomon code, can be used for a page of memory contained within the die.)

the error correction decoder applies the error correction decoding algorithm corresponding to the intensity applied by the error correction encoder. ([0043] An ECC engine 282, which can act alone or be directed by the evaluation engine and model generator of FIG. 5, may be capable of encoding and decoding at least four different levels of ECC.)

As per claim 6, JUNG-GAERTNER teaches The memory devices applied above in Claim 1, GAERTNER further teaches
wherein the reconfiguration logic unit divides the input data into a first group having data retention properties which are equal to or smaller than a first threshold value, a second group having data retention properties which are greater than the first threshold value and equal to or smaller than a second threshold value, and a third group having data retention properties which are greater than the second threshold value, (Fig. 7, [0047] the ECC engine 282 can also evaluate and utilize user data reads to upgrade ECC levels for memory cells that have or have not been identified as deviating from predetermined resistance thresholds. Examiner notes that Fig.6, shows there are 4 levels ECC, it implies data are divided into 4 groups.)

the error correction encoder applies the error correction encoding algorithm having a first intensity to the input data in the first group, the error correction encoding algorithm having a second intensity to the input data in the second group, and the error correction encoding algorithm having a third intensity to the input data in the third group, 
the first intensity is the highest and the third intensity is the lowest, and 
([0045], memory cells closer to the identified cell may get a greater ECC level increase compared than cells distal to the deviated cell; [0050], a low ECC level, such as a predicted checksum can be used for the reading and writing of data to a die of memory cells while a heightened ECC level, like Reed-Solomon code, can be used for a page of memory contained within the die. Examiner notes that Fig.6, shows there are 4 levels ECC, it implies data are divided into 4 groups.)

the error correction decoder applies the error correction decoding algorithm corresponding to the intensity applied by the error correction encoder. ([0043] An ECC engine 282, which can act alone or be directed by the evaluation engine and model generator of FIG. 5, may be capable of encoding and decoding at least four different levels of ECC.)

As per claim 7, JUNG-GAERTNER teaches The memory device as applied above in Claim 1, GAERTNER further teaches
wherein the codeword includes the input data and parity bits corresponding to the input data. ([0054], Decision 328 may evaluate the ECC and corresponding user data for accuracy through an unlimited variety of deterministic and empirical techniques, such as comparing BER, conducting parity checks.)

As per claim 9, JUNG-GAERTNER teaches The error correction encoding method for a memory device as applied above in Claim 8, GAERTNER further teaches
wherein the reconfiguration logic unit divides the input data into a first group having data retention properties which are equal to or smaller than a first threshold value and a second group having data retention properties which are greater than the first threshold value, and (Fig.7, [0047] the ECC engine 282 can also evaluate and utilize user data reads to upgrade ECC levels for memory cells that have or have not been identified as deviating from predetermined resistance thresholds; [0052])

the error correction encoder applies an error correction encoding algorithm having a higher intensity to the input data in the first group than to the input data in the second group.
([0045], memory cells closer to the identified cell may get a greater ECC level increase compared than cells distal to the deviated cell; [0050], a low ECC level, such as a predicted checksum can be used for the reading and writing of data to a die of memory cells while a heightened ECC level, like Reed-Solomon code, can be used for a page of memory contained within the die.

As per claim 10, JUNG-GAERTNER teaches The error correction encoding method for a memory device as applied above in Claim 8, GAERTNER further teaches
wherein the reconfiguration logic unit divides the input data into a first group having data retention properties which are equal to or smaller than a first threshold value, a second group having data retention properties which are greater than the first threshold value and equal to or smaller than a second threshold value, and a third group having data retention properties which are greater than the second threshold value,
(Fig. 7, [0047] the ECC engine 282 can also evaluate and utilize user data reads to upgrade ECC levels for memory cells that have or have not been identified as deviating from predetermined resistance thresholds. Examiner notes that Fig.6, shows there are 4 levels ECC, it implies data are divided into 4 groups.)

the error correction encoder applies an error correction encoding algorithm having a first intensity to the input data in the first group, an error correction encoding algorithm having a second intensity to the input data in the second group, and an error correction encoding algorithm having a third intensity to the input data in the third group, and
the first intensity is the highest and the third intensity is the lowest.
([0045], memory cells closer to the identified cell may get a greater ECC level increase compared than cells distal to the deviated cell; [0050], a low ECC level, such as a predicted checksum can be used for the reading and writing of data to a die of memory cells while a heightened ECC level, like Reed-Solomon code, can be used for a page of memory contained within the die. Examiner notes that Fig.6, shows there are 4 levels ECC, it implies data are divided into 4 groups.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG TANG/Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111